OPINION
PER CURIAM.
Appellants, ALFRED GLASSELL, III 1957 TRUST, ET AL., perfected an appeal from a judgment entered by the 25th District Court of Gonzales County, Texas, in cause number 21,241. Appellant, Alfred C. Glassell, Jr. (“Glassell”), has filed a motion to dismiss his appeal. Appellant states that he no longer wishes to prosecute his appeal and requests that he be dismissed from these proceedings in their entirety.
Having considered appellant’s motion to dismiss the appeal and the documents on file, this Court is of the opinion that the motion should be granted. The motion to dismiss appellant Glassell’s appeal is hereby granted. The appeal of appellant Glas-sell is ordered DISMISSED, and appellant Glassell’s appeal is severed from the original appeal and is docketed under cause number 13-03-488-CV.
The remaining issues in the appeal will remain docketed under cause number 13-03-118-CV.